150
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “notch” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “a notch”.  This limitation is indefinite because it is unclear as to what exact feature is being referred to by the Applicant and where it is positioned with respect to the positively claimed and disclosed features of the invention such that one attempting to re-create the invention would accurately understand what the ‘notch’ is and be able to adequately do so.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-18, 21 and 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roach (US 5605416) in view of Muramatsu et al. (US 4299514).

Roach fails to disclose a second core and the fastening element being vertically aligned with said first core.
Muramatsu teaches a collapsible rubber dam system having a first and second core wherein the first core [28] has a fastening element [5] that is vertically aligned and passing through said first core and into the ground surface [Figure 20].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Roach by adding the second core as described by Muramatsu to both increase the anchoring ability of the fastening element by distributing its load across a greater surface area and decrease the potential for the fastening element to shear through the base material.
Specifically regarding claims 3-6, 8, 26 and 27, although the Roach-Muramatsu combination is silent as to the specific ranges of size parameters recited in the aforementioned claims, it would have been obvious to one of ordinary skill in the art attempting to re-create the invention to utilize 
Regarding claims 2 and 7, the Roach-Muramatsu combination further teaches the second core defines a first maximum height above the surface when in the first position and defines a second maximum height above the surface when in the second position, the second maximum height being greater than the first maximum height [Figure 3; Column 4, Lines 9-18].
Regarding claim 9, the Roach-Muramatsu combination further teaches the base is in the first position, the first core has a height and the second core has a height and a width, the height and the width of the second core both being greater than the height of the first core [Figures 3 & 4 of Roach and Figure 20 of Muramatsu].
Regarding claims 10-14, 30 , Roach further discloses the base is formed of a sheet of a geotextile fabric [Column 4, Lines 3-7], and the geotextile sheet is joined to itself via a preferably sewed seam thereby providing a pocket for the second core [Column 4, Lines 9-18], and is pivotable 90 degrees along said seam axis [Column 4, Lines 19-27].  Specifically regarding the first core pocket and associated sewn/fold lines, it would have been obvious under the instant combination that it would be required for the second core to be sewn into a pocket and that each side comprising the pockets and therebetween form a sections under the teachings of Muramatsu and engineering principles disclosed in Roach.
Regarding claim 16, Roach further discloses the core and base geotextiles can be connected via clamping [Column 4, Lines 9-13] which would form a depression or ‘notch’ in the fabric over time.
Regarding claims 17 and 18, Roach further discloses the second core includes a closed cell foam with a specific gravity lower than a specific gravity of water [foam is about that of water which is also about a value of .03 g/cc; Column 3, Lines 38-56].
may be overlapped with adjacent barriers [Figure 3].
Regarding claims 28 and 29, Roach further discloses when the base is in the second position, the second core is atop the first core [Figures 3-5].
Specifically regarding claim 29, see the response to claim 3-6, 8, 26 and 27 regarding design choice parameters.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Roach-Muramatsu combination as applied to claims 1-14, 16-18, 21 and 25-32 above, and further in view of Holmberg (US 4690585).
The Roach-Muramatsu combination fails to disclose the pockets are divided into parts with lateral seams
Holmberg teaches an erosion control foundation mat comprising pockets [20] that are divided with lateral seams [Figures 1 & 2].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of the Roach-Muramatsu combination by adding the lateral seams to the pockets as described by Holmberg to reduce the size of the foam sections required for shipping to save on cost.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Roach-Muramatsu combination as applied to claims 1-10, 17, 21, 25-29 and 32 above, and further in view of Olsen (US 2016/0116083)
The Roach-Muramatsu combination fails to disclose the first core is made of a polymer.
Olsen teaches a washer that is made from a polymer [Paragraph 50].
.

Claims 22-24, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Roach-Muramatsu combination as applied to claims 1-10, 17, 21, 25-29 and 32 above, and further in view of Bowe (US 4881854).
The Roach-Muramatsu combination fails to disclose the use of adhesive tape underneath the fastener.
Bowe teaches a pressure activated fluid retaining system comprising a fastener having a layer of adhesive tape beneath it [59; Figure 2].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of the Roach-Muramatsu combination by adding the adhesive tape beneath the fastener to enhance the watertight seal and provide a leveling effect [Column 3, Lines 59-65].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hanson et al. (US 2007/0003369) discloses a sediment control wattle similar to that of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619